DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 01/19/2021.
The preliminary amendment filed 01/24/2022 is acknowledged.

Claim Status
Claims 1-4 and 16 are currently amended.
Claim 5 has been presented in original form.
Claims 6-7, 11, and 14-15 have been canceled.
Claims 8-10, 12, 13, and 17-26 have been previously presented.
Claims 1-5, 8-10, 12-13, and 16-26 are currently pending in the application.

Drawings
The drawings were received on 11/03/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  Claims 20-23 are incomplete because they are directly or indirectly dependent upon a canceled claim (claim 15).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10, 12-13, and 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,328,551 (‘551). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claimed invention and the ‘551 Patent claim similar subject matter and only differ by terminology.  For instance, in claim 1 of the present claimed invention and the ‘551 Patent, the Applicant’s claim:
A modular automated transaction machine (ATM) comprising:
a safe having a door and a first port spaced from said door (col. 20, line 31);
at least one currency cassette positioned in said safe (col. 20, line 32);
a dispenser positioned in said safe and operably engaged with said at least one currency cassette wherein said dispenser is configured to extract banknotes from said at least one currency cassette and direct the extracted banknotes to said first port and also configured to receive banknotes through said first port and direct the banknotes received through said first port to said at least one currency cassette (col. 20, lines 33-40);
a currency conveyor positionable on a top of said safe and having a second port and a third port, said currency conveyor configured to receive banknotes through said second port and direct received banknotes to said third port, said currency conveyor positionable in a plurality of different orientations on said top of said safe and also in a plurality different offsets relative to said top of said safe (col. 20, lines 41-47); and
a plurality of linking transport assemblies each individually engageable with said currency conveyor, each one of said plurality of linking transport assemblies having a respective fourth port configured to engage said first port of said safe and a respective fifth port configured to engage said second port of said currency conveyor, each one of said plurality of linking transport assemblies defining a transport path along which banknotes are moved between said respective fourth port said respective fifth port, and each one of said plurality of linking transport assemblies individually positionable between said top of said safe and a bottom of said currency conveyor, wherein said currency conveyor and said safe are engageable with one another in a plurality of different configurations  and wherein one of said plurality of linking assemblies interconnects said currency conveyor and said safe in each of said plurality of different configurations (col. 20, lines 48-64).
As to claims 2-5, 8-10, 12-13, and 16-26 of the present claimed invention, the ‘551 Patent meets all the limitations as set forth in claims 2-21.
Thus, in respect to above discussions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the teachings of claims 1-21 of the ‘551 Patent as a general teaching for a modular ATM to perform the same functions as claimed by the present application.  The instant claims obviously encompass the claimed invention of the ‘551 Patent and differ only in terminology.  To the extent that the instant claims are broader and therefore generic to the claimed invention of the ‘551 Patent. 
Claims 1-5, 8-10, 12-13, and 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-22 of U.S. Patent No. 11,276,266 (‘266) in view of Beskitt et al. (US 11,328,551). 
With respect to claim 1 of the present claimed invention and claim 5 of the ‘266 Patent, the Applicant’s claim:
A modular automated transaction machine (ATM) comprising:
a safe having a door and a first port spaced from said door (col. 23, line 66);
at least one currency cassette positioned in said safe (col. 23, line 67);
a dispenser positioned in said safe and operably engaged with said at least one currency cassette wherein said dispenser is configured to extract banknotes from said at least one currency cassette and direct the extracted banknotes to said first port and also configured to receive banknotes through said first port and direct the banknotes received through said first port to said at least one currency cassette (col. 24, lines 1-8);
a currency conveyor positionable on a top of said safe and having a second port and a third port, said currency conveyor configured to receive banknotes through said second port and direct received banknotes to said third port, said currency conveyor positionable in a plurality of different orientations on said top of said safe and also in a plurality different offsets relative to said top of said safe (col. 24, lines 9-16); and
a plurality of linking transport assemblies each individually engageable with said currency conveyor, each one of said plurality of linking transport assemblies having a respective fourth port configured to engage said first port of said safe and a respective fifth port configured to engage said second port of said currency conveyor, each one of said plurality of linking transport assemblies defining a transport path along which banknotes are moved between said respective fourth port said respective fifth port, and each one of said plurality of linking transport assemblies individually positionable between said top of said safe and a bottom of said currency conveyor (col. 24, lines 17-29).
The ‘266 Patent fails to claim wherein said currency conveyor and said safe are engageable with one another in a plurality of different configurations and wherein one of said plurality of linking assemblies interconnects said conveyor and said safe in each of said plurality of different configurations. 
Beskitt et al. claims a modular automated transaction machine comprising: a safe, a currency conveyor, and a plurality of linking transport assemblies, wherein said currency conveyor and said safe are engageable with one another in a plurality of different configurations and wherein one of said plurality of linking assemblies interconnects said conveyor and said safe in each of said plurality of different configurations (col. 20, lines 48-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of the ‘266 Patent and Beskitt et al. reference in order to provide a plurality of different modular ATM arrangements, thus allowing particular features of one modular arrangement to replace corresponding features in another modular arrangement. 
As to claims 2-5, 8-10, 12-13, and 16-26 of the present claimed invention, the ‘266 Patent as modified by Beskitt et al. meets all the limitations as set forth in claims 5-22 of the ‘266 Patent and claims 2-21 of Beskitt et al.

Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1, 3-5, 8-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou et al. (US 2004/0182677) (hereinafter referred to as Katou), cited by the applicant.
Regarding claim 1, Katou discloses a modular automated transaction machine (ATM) comprising:
a safe (106) having a door (106a, 106b) and a first port (512f) spaced from said door (figs. 5A, 5B, and 39; para. 0133);
at least one currency cassette (60, 80) positioned in said safe (106) (fig. 39);
a dispenser (4b) positioned in said safe (106) and operably engaged with said at least one currency cassette (60, 80), wherein said dispenser is configured to extract banknotes from said at least one currency cassette (60, 80) and direct the extracted banknotes to said first port (512f) and also configured to receive banknotes through said first port (512f) and direct the banknotes received through said first port to said at least one currency cassette (60, 80) (fig. 39);
a currency conveyor (4a) positionable on a top of said safe (106) and having a second port (the opening at 511f) and a third port (the opening at 511a, 511g or 512b), said recycler (4a) configured to receive banknotes through said second port (the opening at 511f) and direct received banknotes to said third port (the opening at 511a, 511g or 512b), said currency conveyor (4a) positionable in a plurality of different orientations on said top of said safe (106) and also in a plurality different offsets relative to said top of said safe (106) (figs. 39 and 40); and
a plurality of linking transport assemblies (540, 541) each individually engageable with said currency conveyor (4a), each one of said plurality of linking transport assemblies (540, 541) having a respective fourth port (512e) configured to engage said first port (512f) of said safe (106) and a respective fifth port (the opening at 511f) configured to engage said second port (the opening at 511f) of said currency conveyor (4a), each one of said plurality of linking transport assemblies defining a transport path along which banknotes are moved between said respective fourth port, said respective fifth port, and each one of said plurality of linking transport assemblies (540, 541) individually positionable between said top of said safe (106) and a bottom of said currency conveyor (4a) (figs. 39 and 40), wherein said currency conveyor and said safe are engageable with one another in a plurality of different configurations and wherein one of said plurality of linking assemblies interconnects said conveyor and said safe in each of said plurality of different configurations (figs. 39 and 40).

Regarding claim 3, Katou discloses the modular ATM of claim 1, wherein said currency conveyor (4a) extends downwardly to a first horizontal plane that confronts said top of said safe (106), said first horizontal plane is above said top of said safe, and each one of said plurality of linking transport assemblies (540, 541) is fully disposed above said first horizontal plane and above said safe when individually engaged with said currency conveyor (4a) (see figs. 39 and 40).

Regarding claim 4, Katou discloses the modular ATM of claim 1, wherein:
a first linking transport assembly (540) of said plurality of linking transport assemblies defines a first transport path along which banknotes travel that extends vertically from said top of said safe to a first maximum height above said first port and only extends downwardly after reaching said first maximum height in a direction of movement of the banknotes along said first transport path before reaching said second port (fig. 39); and
a second linking transport assembly (541) of said plurality of linking transport assemblies defines a second transport path along which banknotes travel that extends to a second maximum height above said first port and extends both downwardly and upwardly after reaching said second maximum height in a direction of movement of the banknotes along said second transport path before reaching said second port (fig. 40).

Regarding claim 5, Katou discloses the modular ATM of claim 4, wherein said currency conveyor (4a) extends downwardly to a first horizontal plane that confronts said top of said safe (106), said first horizontal plane is above said top of said safe, and each one of said plurality of linking transport assemblies (540, 541) is at least mostly disposed above said first horizontal plane when individually engaged with said currency conveyor (see figs. 39 and 40).

Regarding claim 8, Katou discloses the modular ATM of claim 1 wherein:
each one of said linking transport assemblies (540, 541) further comprises an input member (rollers at 511e, 511f and 511g) configured to rotate (figs. 39 and 40); and
said currency conveyor (4a) further comprises a plurality of output members (rollers at 511e, 511f and 511g) each positioned to engage at least one of said input members of said linking transport assemblies (540, 541) and configured to transmit rotation to at least one of said input members of said linking transport assemblies (see figs. 39 and 40).

Regarding claim 9, Katou discloses the modular ATM of claim 8 wherein:
at least one of said input members (rollers at 511e, 511f and 511g) of said linking transport assemblies (540, 541) is a first gear (figs. 39 and 40); and
at least one of said output members (rollers at 511e, 511f and 511g) of said currency conveyor (4a) is a second gear that meshes with said first gear (figs. 39 and 40). 

Regarding claim 10, Katou discloses the modular ATM of claim 8 wherein said currency conveyor extends along a horizontal longitudinal axis between a forward end and an aft end and wherein said plurality of output members (rollers at 511e, 511f and 511g) are spaced from one another along said horizontal longitudinal axis (figs. 39 and 40).

Regarding claim 12, Katou discloses the modular ATM of claim 8 wherein:
each one of said linking transport assemblies (540, 541) further comprises an output member operably engaged with said respective input member such that rotation of said input member and said output member rotate concurrently (figs. 39 and 40, rollers near reference numbers 511f and 517)); and
said dispenser further comprises at least one input member (rollers at 512f) positioned at said first port (512f) and operably engageable with said output members (rollers at 512e and 517) of each one of said linking transport assemblies whereby each of said output members of said linking transport assemblies engages with said at least one input member of said dispenser and transmits rotation to said at least one input member of said dispenser (figs. 39 and 40).

Regarding claim 13, Katou discloses wherein said top of said safe (106) extends along a horizontal longitudinal axis between a forward end and an aft end and also extends along a horizontal lateral axis between a right side and a left side, said at least one input member of said dispenser is further defined as first and second input members, and wherein said first and second input members of said dispenser are positioned on opposite sides of said horizontal longitudinal axis (figs. 39 and 40).

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887